Citation Nr: 9908084	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
wrist post-release carpal tunnel syndrome.

2.  Entitlement to an initial compensable rating for left 
wrist post-release carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1977 to 
January 1981 and March 1981 to September 1994.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) August 1995 rating decision which granted service 
connection for right and left carpal tunnel syndrome, post 
release, assigning each wrist disability a noncompensable 
rating.


REMAND

A review of the record reveals that VA medical examinations 
were conducted in February 1995, at which time the examiners 
did not review the claims folder; the veteran indicated that 
she was employed as an animal control officer, denying 
specific limitations with her employment.  She indicated that 
she experienced occasional stiffness in her wrists which was 
precipitated by "cold weather changes," noting that she 
experienced intermittent numbness in her fingers and 
discomfort associated with prolonged writing or typing.  On 
medical examination, the range of motion of both wrists was 
within normal limits, and there was no evidence of impaired 
strength or neurosensory deficit.  Status post carpal tunnel 
release (right wrist in 1989 and the left in 1990) with well-
healed nontender cicatrixes and discomfort was diagnosed.  

At the January 1999 hearing, the veteran testified that she 
was employed by the postal service as a letter carrier.  She 
testified that the severity of each wrist disability had 
increased since the last VA examination in February 1995 in 
that she now experiences pain and swelling in the wrists, and 
her fingers feel numb all the time, causing her to drop 
"things" while performing of her duties at work.  She 
indicated that her wrist symptoms increase in severity on 
repetitive motion or when she uses her hands too much.  She 
testified that, at the time of the February 1995 VA medical 
examination, her wrists were at their "best" (i.e. not 
particularly symptomatic).  Reportedly, she was treated at a 
VA facility in Denver in January 1999 for her wrist 
disabilities, at which time she was issued wrist splints.  

Based on the foregoing, the Board is of the opinion that a 
contemporaneous neurological examination should be conducted, 
including the examiner's review of pertinent evidence in the 
claims folder, to include an assessment of the current level 
of severity of the veteran's service-connected wrist 
disabilities.  When a disability is worse than originally 
rated, and the available evidence is inadequate to evaluate 
the current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

As indicated above, the veteran not only testified in January 
1999 that her service-connected wrist disabilities increased 
in severity since the last examination in February 1995, but 
also suggested that her disabilities were not particularly 
symptomatic at the time of the examination.  The evidence of 
record indicates that her carpal tunnel syndrome disabilities 
may be more or less symptomatic at different times, 
fluctuating in accord with the type and amount of activity 
performed during any particular day.  Thus, an attempt should 
be made to conduct the VA examination requested below during 
an active stage of the disability, see Ardison v. Brown, 6 
Vet. App. 405 (1994), and any functional impairment 
associated with her wrist disabilities should be fully 
documented consistent with 38 C.F.R. § 4.40 (1998).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated her 
for her service-connected wrist 
disabilities since separation from 
service.  After any necessary 
authorizations are obtained from the 
veteran, copies of any relevant VA or 
private reports of treatment should be 
obtained and incorporated into the 
claims folder, particularly all records 
from January 1999 at VA facilities in 
Denver.

2.  The veteran should be afforded a VA 
neurological examination to determine 
the nature and severity of her service-
connected left and right wrist carpal 
tunnel disabilities.  The examination 
report should include a full description 
of pertinent symptoms and clinical 
findings, and an assessment of the 
functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  The claims folder 
must be provided the examiner for review 
in conjunction with the examination.  
Any wrist pathology present should be 
discussed, and all appropriate testing 
conducted.  The examiner should elicit 
all of the veteran's subjective 
complaints concerning her left and right 
wrist disabilities and provide an 
opinion as to whether there is adequate 
pathology present to support each of her 
subjective complaints of pain.  The 
examiner should comment on the severity 
of these manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the wrists 
and functional impairment due to pain. 

3.  The RO review of the veteran's 
claims should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. § 4.40.  

4.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and her representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board, if in order.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


